DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 01 November 2022.

Regarding Previous Claim Objections
Previous objection to claims 5, 18-19 has been withdrawn in view of the amendment to the objected claims.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-15, 17 and 19 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-11] with respect to rejection of claims 1, 3, 12, 16, 18 have been fully considered but are not persuasive.

Regarding claim 1, on page 8, Applicants argue that Omer fails to teach “device free location sensor”.
The Examiner respectfully disagrees with the Applicant’s arguments. The instant specification discloses that the motion sensors are any kind of motion sensing device, including device free location sensors which are location sensors that do not require a device on the object to be located [Paragraph 49]. Hence, by including “device free location sensor”, without further specifying the relevancy of them along the claim, the Examiner is not precluded from using Omer, as this reference clearly incorporate sensors 102 [Fig. 1] which do not need to be located on object 106 to detect it [Paragraphs 32-33]. The fact the disclosed sensors 102 in Omer comprise AP nodes, it does not exclude them to be motion sensors, as claimed.

On page 9, Applicant further argues that “described ‘ceiling lights 121’ each equipped with a motion sensor to detect motion in the area directly beneath a given ceiling light 121”.
The exemplary illustration of Fig. 1 in Omer shows at three sensors 102 for detecting motion of object 106. Said sensors 102 are configured for sensing the motion within a specified area, where a person having ordinary skills in the art would recognize that said sensors would be located at any position of said area, including ceiling/roof of it, thus sensing areas beneath the sensors [Paragraphs 23, 44].

On page 9, Applicant argues that Omer fails to teach “each node comprises… a device free location sensor, configured to each sense motion”.
The Examiner respectfully disagrees with the Applicant’s arguments. It seems that there is a misunderstanding of the scope and disclosure. Omer’s disclosure provides more than common features for sensing and detecting motion, thus developing features such as the detection of propagated and reflected signals among sensors. But, each of the sensors in Omer also detects motion in a simple manner, by directly detect the motion from a point of reference [Paragraphs 32, 35]. Even in the scenario where sensor 102c was emitting a reflected signal, then sensors 102A,B would detect the motion in a single manner. Then, each of the sensors is sensing motion, as argued and claimed.

Regarding claim 3, on pages 9-10, Applicant argues that Omer fails to teach “passive infrared sensor”.
The Examiner respectfully disagrees. As also recited by Omer, common motion sensing systems comprise infrared or optical sensors [Paragraph 3]. Hence, as a person having ordinary skills in the art would recognize that any motion sensor is applicable, as the sensors in Omer.

Regarding claim 12, on page 10, Applicant argues that Liu fails to teach “the node sensing area of a ceiling node has a similar area to the ceiling node”.
The Examiner respectfully disagrees. The illustration of Fig. 2 shows the coverage for sensing area. Thus, a person having ordinary skills in the art would recognize that sensing area and ceiling node area are similar.

Regarding claim 16, On page 9, Applicant further argues that Omer “appears to disclose motion sensing records generated based upon the input and output of multiple nodes”.
The Examiner respectfully disagrees with the Applicant’s arguments. Omer was not used for rejecting claim 16 but Liu. Additionally, Liu discloses that the sensed motion for object 30 is analyzed based on received data record for the trajectory of the object 30; that is, record data received from the involved sensors, thus from each sensor [Paragraphs 23-32].

Regarding claim 18, on page 9, Applicant further argues that Omer fails to teach “creating motion sensing record, based on motion sensed in the node sensing area a by a device free location sensor”.
The Examiner respectfully disagrees. As outlined for claim 16, Liu discloses that the sensed motion for object 30 is analyzed based on received data record for the trajectory of the object 30; that is, record data received from the involved sensors, thus from each sensor [Paragraphs 23-32]. Furthermore, the instant specification discloses that the motion sensors are any kind of motion sensing device, including device free location sensors which are location sensors that do not require a device on the object to be located [Paragraph 49]. Hence, by including “device free location sensor”, without further specifying the relevancy of them along the claim, the Examiner is not precluded from using Liu, as this reference clearly incorporate at least a sensor [Fig. 1] which do not need to be located on object 20 to detect it [Paragraphs 23-32].

Applicant’s arguments [Page 10] with respect to rejection of claim 9 have been fully considered and are persuasive.

Regarding claim 9, on page 10, Applicant argues that Liu fails to teach “at least one of the plurality of nodes located within the space further comprises an illumination light source”.
Newly found reference Deixler discloses a motion-detection system [Fig. 1] where nodes for sensing the nodes [103-106] are illumination light sources [Paragraphs 89, 91].

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 3-9, 16-20 have been amended. Claim 2 has been canceled. Thus, claims 1, 3-20 are presented for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:

For claim 4:
In line 2, it should be “by changing a sensor field of view”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 16:
In line 9, “the nodes” lacks of antecedent basis.
In line 10, “all of the nodes” lacks of antecedent basis.

For claim 20:
In line 4, “the total timespan” lacks of antecedent basis.

For claims 17:
This claim is also rejected as it depends upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omer (US Patent Application Publication No. 2021/0099970) in view of Liu et al. (US Patent Application Publication No. 2018/0096225).

Regarding claim 1, Omer teaches a system (Figs. 1-2), comprising:
a plurality of nodes located within a space (plurality of nodes 102 on a space 110 [Paragraph 163]), each node comprising:
a node network communication interface (each node 102 comprising a network interface [Paragraph 163]), connected to a system network (all nodes connected to a network [Paragraph 163]);
a device free location sensor, configured to sense motion in a respective node sensing area (each node 102 for sensing motion of users in respective areas [Paragraph 163]. Additionally, the instant specification discloses that the motion sensors are any kind of motion sensing device, including device free location sensors which are location sensors that do not require a device on the object to be located [Paragraph 49]. Hence, by including “device free location sensor”, without further specifying the relevancy of them along the claim, the Examiner is not precluded from using Omer, as this reference clearly incorporate sensors 102 [Fig. 1] which do not need to be located on object 106 to detect it [Paragraphs 32-33]. The fact the disclosed sensors 102 in Omer comprise AP nodes, it does not exclude them to be motion sensors, as claimed. Furthermore, Omer’s disclosure provides more than common features for sensing and detecting motion, thus developing features such as the detection of propagated and reflected signals among sensors. But, each of the sensors in Omer also detects motion in a simple manner, by directly detect the motion from a point of reference [Paragraphs 32, 35]. Even in the scenario where sensor 102c was emitting a reflected signal, then sensors 102A,B would detect the motion in a single manner. Then, each of the sensors is sensing motion);
a node processor coupled to control the device free location sensor and coupled to communicate via the node network communication interface (node processor for controlling the motion sensors to communicate via the network interface [Paragraph 120]);
a node memory coupled to the node processor (memory coupled to the processor [Paragraph 120]), configured to store a plurality of motion sensing records created by the node processor (motion sensing data being stored in the memories [Paragraph 67]); and
node programming in the node memory, wherein execution of the node programming by the node processor of a respective node configures the respective node to implement functions (data processing apparatus [Paragraph 67]), including functions to:
create a respective motion sensing record, based on motion sensed in the respective node sensing area by the device free location sensor, over the system network via the node processor of the respective node (motion sensing record being created as a link dictionary for each sensed area and being communicated over the system network [Paragraph 67]);
store in the node memory of the respective node the respective motion sensing record (motion sensing record being stored in the memory for each of the nodes 102 [Paragraph 67]); and
send, via the node network communication interface of the respective node, the respective motion sensing record over the system network (the history record being transmitted to the network [Paragraph 71]);
a motion mapping server ([Paragraph 29]) comprising:
a motion mapping server processor (motion mapping processor [Paragraph 56]);
a motion mapping server network communication interface coupled to the motion mapping server processor, connected to the system network (mapper being coupled to the system network [Paragraphs 56]);
a motion mapping server memory coupled to the server processor ([Paragraph 67]), configured to store the motion sensing record sent by the respective node ([Paragraph 67]); and
motion mapping programming in the server memory ([Paragraph 66]), wherein execution of the motion mapping programming by the motion mapping server processor configures the motion mapping server to implement functions, including functions to.
However, Omer does not explicitly mention A-E.
Liu teaches, in a similar field of endeavor of sensing systems, the following:
A) receive, via the system network, the respective motion sensing record of the respective node (for the Figs. 2-9, motion sensing data is being received for each of the nodes for processing [Paragraphs 23-32]);
B) determine, over an aggregated period of time, an aggregated time node motion amount detected in the respective node sensing area of the respective node, by compiling the plurality of motion sensing records from the respective node created by the respective node during the aggregated period of time (over an accumulation of time periods, motion is being measured in each of the sensed areas at different moments of predetermined times [Paragraphs 23-32]);
C) determine, at an aggregated point in time, an aggregated space node motion amount detected in a node sensing areas of a subset or all of the nodes of the plurality of nodes, by compiling the plurality of motion sensing records from the subset or all of the nodes of the plurality of nodes created by the subset or all of the nodes of the plurality of nodes at a time substantially close to the aggregated point in time (over an accumulation of time periods, data from sensors is being measured in each of the sensed areas at different moments of predetermined times [Paragraphs 23-32]);
D) compute a temporal aggregated motion amount detected in the respective node sensing area of the respective node over time, using the aggregated time node motion amount (hence, heat maps are being determined as aggregated motion amount in the sensing areas for each node over time [Paragraphs 23-32]); and
E) compute a spatial aggregated motion amount in a portion of the space, using the aggregated space node motion amount where the portion of the space correlates to the node sensing areas of the subset or all of the nodes of the plurality of nodes (hence, heat maps are being determined as aggregated space motion amount in the sensing areas for each node over time [Paragraphs 23-32]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system (as taught by Omer) by determining aggregated motion amounts (as taught by Liu) for the purpose of optimizing the data storage amounts (Liu – Paragraph 2).

Regarding claim 3, Omer further teaches the system of claim 1, wherein: the device free location sensor is a passive infrared sensor (PIR) (a person having ordinary skills in the art would then recognize that sensors 102 are also IR [Paragraph 3]. Additionally, as also recited by Omer, common motion sensing systems comprise infrared or optical sensors [Paragraph 3]. Hence, as a person having ordinary skills in the art would recognize that any motion sensor is applicable, as the sensors in Omer).

Regarding claim 4, Liu further teaches the system of claim 1, wherein: the motion sensing area of a respective node is adjusted by changing the sensor field of view of the free location sensor via a focusing mechanism of the device free location sensor (a person having ordinary skills in the art would recognize that the disclosed motion sensors are cameras that incorporate lenses, thus for acquiring better results, the field of view of the cameras are changed accordingly [Paragraph 22]).

Regarding claim 5, Liu further teaches the system of claim 1, wherein execution of the node programming by the node processor of the respective node configures the respective node to implement functions to:
aggregate, based on a predetermined aggregation criteria ([Paragraph 28]), an aggregated motion sensing record comprising a selection of the motion sensing records created by the node processor of the respective node which are stored in the node memory of the respective node (over an accumulation of time periods, motion is being measured in each of the sensed areas at different moments of predetermined times [Paragraphs 23-32]);
send, via the node network communication interface of the respective node, the respective aggregated record as a motion sensing record over the system network (the sensing record history is transmitted as heat maps [Paragraphs 6, 23]).

Regarding claim 6, Liu further teaches the system of claim 5, wherein:
the predetermined aggregation criteria aggregates one or more motion sensing records by determining a percentage of time the device free location sensor sensed motion during a second period of time, as compared to a total timespan of the second period of time (the aggregation criteria or characteristics are based on mathematical models, comprising averages, of the motions. Hence, a person having ordinary skills in the art would recognize that several periods of times are considered and that the motion amount for each period is a percentage over the total time [Paragraphs 27-30]).

Regarding claim 7, Liu further teaches the system of claim 5, wherein: the predetermined aggregation criteria determines a percentage of time the device free location sensor sensed motion as a running average (the aggregation criteria or characteristics are based on mathematical models, comprising averages, of the motions. Hence, a person having ordinary skills in the art would recognize that said averages comprise running averages [Paragraphs 27-30]).

Regarding claim 8, Liu further teaches the system of claim 5, wherein: the predetermined aggregation criteria determines a percentage of time the device free location sensor sensed motion as a time-binned average (the sensed motion data and reports are determined based on different periods of time and different paths followed by the users disclosed as clusters. Then, as the aggregated sensed data is being determined and shown as different periods of times and paths, including average of time, a person having ordinary skills in the art would recognize that a way of presenting the data is by bars, aka time-binned slots because it is shown how much time the users where at specific points during the predetermined periods of time [Paragraph 25]).

Regarding claim 10, Omer further teaches the system of claim 1, wherein: the node network communication interface of a respective node is a wireless radio- frequency (RF) communication interface ([Paragraph 49]).

Regarding claim 11, Liu further teaches the system of claim 1, wherein: the plurality nodes further comprises ceiling nodes, a subset of the plurality of nodes which are mounted within the space such that the node sensing area of any ceiling node is below the respective ceiling node (as in Fig. 2, the nodes are ceiling nodes).

Regarding claim 12, Liu further teaches the system of claim 10, wherein: the node sensing area of a ceiling node has a similar area to the ceiling node (as in Fig. 2, the nodes are ceiling nodes covering similar areas. Additionally, the illustration of Fig. 2 shows the coverage for sensing area. Thus, a person having ordinary skills in the art would recognize that sensing area and ceiling node area are similar).

Regarding claim 13, Liu further teaches the system of claim 1, wherein: computing the temporal aggregated motion amount detected in the node sensing area of the respective node over time further includes graphing the temporal aggregated motion amount detected in the node sensing area of the respective node over time (heat maps and clusters, thus graphics of the sensed aggregated motion, are computed as in Figs. 3, 6-9).

Regarding claim 14, Liu further teaches the system of claim 1, wherein: computing the spatial aggregated motion amount in the portion of space further includes graphing the spatial aggregated motion amount in the portion of the space (heat maps and clusters, thus graphics of the sensed aggregated motion, are computed as in Figs. 3, 6-9).

Regarding claim 15, Liu further teaches the system of claim 14, wherein: graphing the spatial aggregated motion amount in a portion of the space further uses a map of the locations of the nodes within the space, and the area dimensions of the node sensing areas of each of the nodes within the portion of the space (heat maps and clusters, thus graphics of the sensed aggregated motion, are computed as in Figs. 3, 6-9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Omer (US Patent Application Publication No. 2021/0099970) in view of Liu et al. (US Patent Application Publication No. 2018/0096225) and further in view of Deixler et al. (US Patent Application Publication No. 2021/0185790).

Regarding claim 9, the combination of Omer and Liu teaches all the limitations recited in claim 1.
However, the combination of Omer and Liu does not explicitly mention at least one of the plurality of nodes located within the space further comprises an illumination light source.
Deixler teaches, in a similar field of endeavor of sensing systems, the following:
at least one of the plurality of nodes located within the space further comprises an illumination light source (Deixler discloses a motion-detection system [Fig. 1] where nodes for sensing the nodes [103-106] are illumination light sources [Paragraphs 89, 91]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system (as taught by Omer) by determining aggregated motion amounts (as taught by Liu) by incorporating illumination light source (as taught by Deixler) for the purpose of accurately detecting motion (Liu – Paragraph 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Liu et al. (US Patent Application Publication No. 2018/0096225).

Regarding claim 16, Liu teaches a method (Figs. 2-9), comprising:
receiving, via a system network, a respective motion sensing record of a respective node (for the Figs. 2-9, motion sensing data is being received for each of the nodes for processing [Paragraphs 23-32]. Additionally, Liu discloses that the sensed motion for object 30 is analyzed based on received data record for the trajectory of the object 30; that is, record data received from the involved sensors, thus from each sensor [Paragraphs 23-32]);
determining, over a aggregated period of time, an aggregated time node motion amount detected in a respective node sensing area of the respective node, by compiling a plurality of motion sensing records from the respective node created by the respective node during the aggregated period of time (over an accumulation of time periods, motion is being measured in each of the sensed areas at different moments of predetermined times [Paragraphs 23-32]);
determining, at an aggregated point in time, an aggregated space node motion amount detected in a plurality of node sensing areas of a plurality of the nodes, by compiling a plurality of sensing records from a subset or all of the nodes of the plurality of the nodes created by the subset or all of the nodes of the plurality of nodes at a time substantially close to the aggregated point in time (over an accumulation of time periods, data from sensors is being measured in each of the sensed areas at different moments of predetermined times [Paragraphs 23-32]);
computing a temporal aggregated motion amount detected in the respective node sensing area of the respective node over time, using the aggregated time node motion amount (hence, heat maps are being determined as aggregated motion amount in the sensing areas for each node over time [Paragraphs 23-32]); and
computing a spatial aggregated motion amount in a portion of a space, using the aggregated space node motion amount, wherein the portion of the space correlates to the plurality of node sensing areas of the plurality of the nodes (hence, heat maps are being determined as aggregated space motion amount in the sensing areas for each node over time [Paragraphs 23-32]).

Regarding claim 17, Liu further teaches the method of claim 16, further comprising: graphing the temporal aggregated motion amount detected in the respective node sensing area of the respective node over time; and graphing the spatial aggregated motion amount in the portion of the space (heat maps and clusters, thus graphics of the sensed aggregated motion, are computed as in Figs. 3, 6-9).

Regarding claim 18, Liu teaches a method (Figs. 2-9), comprising:
sensing motion in a node sensing area during a period of time (motion is sensed in the disclosed areas [Paragraphs 23-32]);
creating a motion sensing record, based on motion sensed in the node sensing area by a device free location sensor (for the Figs. 2-9, motion sensing data is being received for each of the nodes for processing [Paragraphs 23-32]. Additionally, Liu discloses that the sensed motion for object 30 is analyzed based on received data record for the trajectory of the object 30; that is, record data received from the involved sensors, thus from each sensor [Paragraphs 23-32]. Furthermore, the instant specification discloses that the motion sensors are any kind of motion sensing device, including device free location sensors which are location sensors that do not require a device on the object to be located [Paragraph 49]. Hence, by including “device free location sensor”, without further specifying the relevancy of them along the claim, the Examiner is not precluded from using Liu, as this reference clearly incorporate at least a sensor [Fig. 1] which do not need to be located on object 20 to detect it [Paragraphs 23-32]); and
sending the motion sensing record into a system network (the sensing record history is transmitted as heat maps [Paragraphs 6, 23]).

Regarding claim 19, Liu further teaches the method of claim 18, further comprising: aggregating, based on a predetermined aggregation criteria, an aggregated motion sensing record comprising a selection of motion sensing records created by a node (over an accumulation of time periods, motion is being measured in each of the sensed areas at different moments of predetermined times [Paragraphs 23-32]); and sending, the aggregated motion sensing record as a motion sensing record over the system network (the sensing record history is transmitted as heat maps [Paragraphs 6, 23]).

Regarding claim 20, Liu further teaches the method of claim 19, wherein: the predetermined aggregation criteria aggregates one or more motion sensing records by determining a percentage of time motion was sensed in the node sensing area, as compared to the total timespan of the period of time (the aggregation criteria or characteristics are based on mathematical models, comprising averages, of the motions. Hence, a person having ordinary skills in the art would recognize that several periods of times are considered and that the motion amount for each period is a percentage over the total time [Paragraphs 27-30]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633